Exhibit 1 For Release Compugen Raises Gross Proceeds of $20 Million Through Sale of Ordinary Shares Company completes Controlled Equity Offering with total sales of 4.1 million shares at weighted average price of $4.91 per share Tel Aviv, Israel, December 30, 2009- Compugen Ltd. (NASDAQ: CGEN) today announced it has raised gross proceeds of $20 million, completing in full its previously announced Controlled Equity Offering facility. Under this facility, a total of approximately 4.1 million ordinary shares were sold at a weighted average price of approximately $4.91 per share. These shares were sold in the open market at prevailing prices during the period November 13, 2009 to December 29, 2009.
